DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022 was filed after the mailing date of the notice of allowance on April 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art reference is Mueller (US 8,992,838 B1).
	Regarding claim 1, Mueller discloses an oxygen reduction system for reducing an amount of oxygen from a stream of natural gas, comprising: a controllable heating element (pre-heating stage (120) and remote monitoring of gas volume, system shutdowns, oxygen PPM, LEL, and temperature and pressure readings of all systems are handled by the PLC (50)) receiving and heating the stream of natural gas, the heating element having an output providing heated gas; and a vessel (20) containing an oxygen reducing catalyst, the vessel (22) receiving the heated gas and reducing oxygen contained within the heated gas, the vessel having an output providing oxygen reduced gas (see Abstract; figures 1-14; column 8, line 3 through column 15, line 6; and column 23, line 37-48).
	Mueller fails to disclose or suggest a controllable inlet valve receiving the stream of natural gas, the inlet valve having an output; and a controllable heating element receiving the output of the inlet valve and heating the stream of natural gas, the heating element having an output providing heated gas.
	Claims 2-14 and 18 depend on claim 1.
Regarding claim 15, Mueller discloses an oxygen reduction system for reducing an amount of oxygen from a stream of natural gas, comprising: a controllable heating element (one or more catalytic heaters (122) and remote monitoring of gas volume, system shutdowns, oxygen PPM, LEL, and temperature and pressure readings of all systems are handled by the PLC (50)) receiving and heating the stream of natural gas, the heating element having an output providing heated gas; and a vessel (20) containing an oxygen reducing catalyst, the vessel (22) receiving the heated gas and reducing oxygen contained within the heated gas, the vessel having an output providing oxygen reduced gas; wherein the heating element is positioned within the vessel (see Abstract; figures 1-14; column 8, line 3 through column 15, line 6; and column 23, line 37-48).
	Mueller fails to disclose or suggest a controllable inlet valve receiving the stream of natural gas, the inlet valve having an output; and a controllable heating element receiving the output of the inlet valve and heating the stream of natural gas, the heating element having an output providing heated gas.
Claims 16 and 17 depend on claim 15.
Regarding claim 19, Mueller discloses an oxygen reduction system for reducing an amount of oxygen from a stream of natural gas, comprising: a controllable heating element (pre-heating stage (120) and remote monitoring of gas volume, system shutdowns, oxygen PPM, LEL, and temperature and pressure readings of all systems are handled by the PLC (50)) receiving and heating the stream of natural gas, the heating element having an output providing heated gas; and a vessel (20) containing an oxygen reducing catalyst, the vessel (22) receiving the heated gas and reducing oxygen contained within the heated gas, the vessel having an output providing oxygen reduced gas (see Abstract; figures 1-14; column 8, line 3 through column 15, line 6; and column 23, line 37-48).
	Mueller fails to disclose or suggest a controllable inlet valve receiving the stream of natural gas, the inlet valve having an output; a controllable heating element receiving the output of the inlet valve and heating the stream of natural gas, the heating element having an output providing heated gas ; at least one temperature sensor detecting the temperature of the heating element; at least one temperature sensor detecting the temperature of the catalyst vessel; and a controller receiving said detected the temperature of the heating element and the temperature of the catalyst vessel, the controller having an output coupled with the inlet valve to control the inlet valve, the controller also having another output coupled with the heater to control the heater.
	Claim 20 depend on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774